Citation Nr: 1646697	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to referral for an extraschedular rating for service-connected bilateral hearing loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service for training from January 1974 to May 1974 and active duty from July 1975 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Regional Office (RO) in Sioux Falls, South Dakota.

In March 2015, the Board denied both a rating in excess of 10 percent for bilateral hearing loss and referral for extraschedular consideration of the issue. The Veteran appealed the Board's decision to the extent that it denied referral for consideration of extraschedular consideration for bilateral hearing loss to the Court.

In December 2015, the Court issued an Order granting a Joint Motion for Partial Vacatur and Remand by the parties, vacating the decision with respect to the issue described above, and remanding the matter to the Board for readjudication.

In February 2016, the Board denied referral for extraschedular consideration for the Veteran's service connected for bilateral hearing loss, which is rated at 10 percent. The Board concluded that the schedular criteria was adequate to rate the Veteran's bilateral hearing loss disability and that no exceptional hearing patterns were demonstrated in the case. Specifically, the Board found that auditory acuity and speech recognition were assessed during the VA examinations and that the Veteran did not present with any symptoms from his service-connected hearing loss disability (dizziness, nausea, and loss of balance) that were unusual or different from those contemplated by the schedular rating criteria. The Veteran appealed the Board's decision to the extent that it denied referral for consideration of extraschedular consideration for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).

In August 2016, the Court issued an Order granting a Joint Motion for Remand by the parties. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

The Veteran contends that his symptoms of dizziness, nausea, and loss of balance are attributable to his service-connected bilateral hearing loss. Further, the record lacks any opinion by a medical professional which addresses the etiology of these symptoms.

The question of an extra-schedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition. The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected disability in considering whether he is entitled to an extra-schedular rating.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, as the factfinder, the Board is unable to determine whether the evidence of the Veteran's symptomatology presents such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral hearing loss disability are inadequate. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board must consider independent medical evidence, not its own unsubstantiated opinion medical judgment). 

With respect to the second prong of Thun, the Board acknowledges that the Veteran's disability picture may present symptoms that are not captured in the schedular rating for bilateral hearing loss. Specifically, the Veteran contends that he has experienced dizziness, nausea, and loss of balance and that these symptoms have a marked interference on his employment.

Because the rating schedule for bilateral hearing loss may be inadequate to evaluate the Veteran's disability picture, following examination, if the symptoms of dizziness, nausea, and loss of balance are associated with the service-connected hearing loss disability, then the matter should be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an otolaryngology examination to address the following:

a) Review the Veteran's case file and provide an opinion as to the likelihood that his symptoms of dizziness, nausea, and loss of balance are components of his service-connected hearing loss disability.

2. If it is determined that the symptoms are components of the service-connected hearing loss disability or if other exceptional and unusual disability picture factors are present, refer the case to VA's Director of Compensation and Pension Services for consideration of whether the Veteran is entitled to an extraschedular rating for his service-connected bilateral hearing loss under 38 C.F.R. § 3.321(b).

3. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

